ORDER
PER CURIAM.
Upon review of this recently docketed appeal, it appears that Virginia Arlene Go-forth’s appeal was not timely filed.
On July 23, 2013, the United States Court of Federal Claims entered judgment in Goforth’s case. The court received Go-forth’s appeal on September 26, 2013; 65 days after date of judgment.
To be timely, a notice of appeal must be received by the Court of Federal Claims within 60 days of the entry of judgment. 28 U.S.C. § 1295(a)(3); 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1).
Accordingly,
IT IS ORDERED THAT:
(1) Goforth is directed to show cause, within 30 days of the date of filing of this order why this appeal should not be dismissed as untimely. The United States may also respond within that time.
(2) The briefing schedule is stayed.